Exhibit 10.1
 
EMPLOYMENT AGREEMENT


                This Employment Agreement (the “Employment Agreement”) is made
and entered into effective as of July 30, 2012, (the “Effective Date”), by and
between FluoroPharma Medical, Inc., a Nevada Corporation with a place of
business at 8 Hillside Av., Suite 207, Montclair NJ 07042 (the “Company”)
and Johan M. (Thijs) Spoor (the “Employee”).


WHEREAS, the Employee entered into an employment agreement with the Company’s
wholly owned subsidiary, Fluoropharma, Inc. effective as of January 1, 2011; and


WHEREAS, the Company and the Employee wish to establish new terms, covenants,
and conditions for the Employee’s continued employment with the Company through
this agreement (“Employment Agreement”).


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:


1.  Duties.   From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as President and Chief Executive
Officer of the Company and in such equivalent or additional executive level
position or positions as shall be assigned to him by the Company’s Board of
Directors (the “Board”).  While serving in such executive level position or
positions, the Employee shall report to, be responsible to, and shall take
direction from the Board.  During the Term of this Employment Agreement (as
defined in Section 2 below), the Employee agrees to devote substantially all of
his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties, which are assigned to him.  The Employee shall observe and abide by
the reasonable corporate policies and decisions of the Company in all business
matters.


The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries, and (b) any investment or ownership interest in
any corporation or firm other than the Company beneficially owned by the
Employee (excluding investments in life insurance policies, bank deposits,
publicly traded securities that are less than five percent (5%) of their class
and real estate). The Employee will promptly notify the Board of any additional
positions undertaken or investments made by the Employee during the Term of this
Employment Agreement if they are of a type, which, if they had existed on the
date hereof, should have been listed on Exhibit A hereto.  As long as the
Employee’s other positions or investments in other firms are passive in nature
and do not create a conflict of interest, violate the Employee’s obligations
under Section 7 below or cause the Employee to neglect his duties hereunder,
such activities and positions shall not be deemed to be a breach of this
Employment Agreement.


2.  Term of this Employment Agreement.  Subject to Sections 4 and 5 hereof
(which include provisions for early termination of this Employment Agreement),
the Term of this Employment Agreement shall be for a period commencing on the
Effective Date and terminating thirty-six (36) months from the Effective Date.


3.  Compensation.  During the Term of this Employment Agreement, the Company
shall pay, and the Employee agrees to accept as full consideration for the
services to be rendered by the Employee hereunder, compensation consisting of
the following:


A.  Salary.  Beginning on the first day of the Term of this Employment
Agreement, the Company shall pay the Employee a salary of Two Hundred and Ninety
Thousand Dollars ($290,000) per year, payable in semi-monthly or monthly
installments as requested by the Employee. The Compensation Committee of the
Board of Directors (the “Compensation Committee”) shall review the Employee's
annual salary on an annual basis and may increase, but not decrease, the salary
at its discretion.


 
-1-

--------------------------------------------------------------------------------

 

B.  Bonus.  During the Term of this Employment Agreement, Employee, as President
and CEO, shall be eligible to receive an annual year-end bonus (the
“Bonus”).  Payment of any such Bonus shall be conditioned on the successful
completion of specific business objectives established by the Board for each
fiscal year.  Such business objectives, as adopted by the Board from time to
time, shall be incorporated by reference in this Employment Agreement.  For the
calendar year ending December 31, 2012, the Board has determined that the
maximum bonus payable to the Employee will be One Hundred Twenty Five Thousand
($125,000) Dollars, of which, one-half of the Bonus will be primarily based upon
successfully achieving the financial business milestones as defined in Exhibit B
attached to this Employment Agreement, and one-half of the Bonus will be
primarily based upon successfully achieving the clinical milestones as defined
in Exhibit C attached to this Employment Agreement.  Qualification for the Bonus
payout shall be determined by the Board of Directors in its sole discretion
which shall be exercised reasonably. Any bonus payment to Employee for the
calendar year ending December 31, 2012 will be consistent with the guidelines
established by the Compensation Committee for other officer employees of the
Company for the payment of any bonus to officer employees of the Company.   Any
bonus earned in any calendar year will be payable in the first calendar quarter
of the following calendar year.


C.  Benefits.  During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company.


D.  Stock Options.  Effective as of the date of this Employment Agreement, the
Company shall grant Employee an option (the “Option”) to purchase up to 600,000
shares of common stock of the Company pursuant to the terms of the Company’s
2011 Equity Incentive Plan.  The exercise price of the Option shall be the
closing price of the Company’s common stock on the date of grant, but shall in
no event be less than $0.83. The Option will have a term of ten years and will
vest 1/3 annually on each of the first three anniversaries of the date of this
Employment Agreement; provided that Employee is employed full-time by the
Company on such dates.  The Company will provide Employee with a Stock Option
Agreement that evidences the Option. The Stock Option Agreement sets forth the
specific terms and conditions of the Option, including, without limitation, the
vesting schedule and the terms under which Employee will forfeit the Option
(including termination of Employee's employment with the Company pursuant to
Section 4). The grant is subject to Employee' s execution of the Stock Option
Agreement. In the event that there is any inconsistency between the Stock Option
Agreement and this Employment Agreement, this Employment Agreement shall
control.
 
E.  Success-Based Stock Grants. With respect to the period commencing on the
date of this Employment Agreement and ending December 31, 2012, Employee shall
be eligible to receive a target of 100,000 shares of common stock of the Company
upon achievement of the milestones for such period set forth on Exhibit B as
determined by the Board in its sole discretion which shall be exercised
reasonably; (ii) with respect to each of (A) the period commencing January 1,
2013 and ending December 31, 2013 and (B) the period commencing January 1, 2014
and ending December 31, 2014, Employee shall be eligible to receive a target of
250,000 shares of common stock for each such period based upon his achievement
of the milestones for such period set forth on Exhibit C as determined by the
Board in its sole discretion which shall be exercised reasonably.   None of the
shares of common stock described in this Section 3E (the “Shares”) shall be
deemed granted, awarded or outstanding until such time as the Board has awarded
such shares of common stock based on Employee's achievement of the applicable
milestones. Notwithstanding, the foregoing, in the event of a Change of Control,
the Board may determine to accelerate the vesting of the Shares, in whole or in
part, as determined in its sole discretion.  The Employee understands that the
Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Securities Act”) only in certain
limited circumstances.
 
F.  Vacation.  The Employee shall be entitled to twenty (20) days of vacation
during each calendar year during the Term of this Employment Agreement.
 
G.  Expenses.  The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.


 
-2-

--------------------------------------------------------------------------------

 
H.  Clawback Policy.  The Company’s obligation to pay any bonus or stock-based
incentive compensation under paragraphs B., D. or E. of this Section 3, and the
Employee’s right to receive or retain such compensation, shall be subject to any
policy adopted by the Board or its Compensation Committee (or any successor
committee of the Board with authority over executive compensation) pursuant to
the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act of 2002,
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
there under, or pursuant to any rule of any national securities exchange on
which the equity securities of the Company are listed implementing Section 10D
of the Securities Exchange Act of 1934, or regulations promulgated there under.
 
4. Termination.
 
A.  For Cause. The Company may terminate the employment of the Employee prior to
the end of the Term of this Employment Agreement “for cause.” Termination “for
cause” shall be defined as a termination by the Company of the employment of the
Employee occasioned by:


i.  the failure by the Employee to cure a willful breach of a material duty
imposed on the Employee under this Employment Agreement or any other written
agreement between Employee and the Company within fifteen (15) days after
written notice thereof by the Company;


ii.  the continuation by the Employee after written notice by the Company of a
willful and continued neglect of a duty imposed on the Employee under this
Employment Agreement;


iii.  acts by Employee of fraud, embezzlement, theft or other material
dishonesty directed against the Company;
 
iv.  the Employee is formally charged with a felony (other than a traffic
offense), or a crime involving moral turpitude, that in the reasonable good
faith judgment of the Board of Directors, results in material damage to the
Company or its reputation, or would materially interfere with the performance of
Employee’s obligations under this Employment Agreement; or


v.  any condition which either results from the Employee’s substantial
dependence, as reasonably determined in good faith by the Board of Directors, on
alcohol, or on any narcotic drug or other controlled or illegal substance.


vi.  the failure of the Company to complete the Financing (as hereinafter
defined) on or before May 31, 2013 provided that at least $1,000,000 of net cash
proceeds from the Financing are received by the Company on or before March 31,
2013.  The term “Financing” shall mean a financing or a series of financings
effected on or after the date of this Employment agreement pursuant to which the
Company receives net cash proceeds of at least $2,000,000 in exchange for the
issuance of the Company’s common stock or a security convertible into,
exchangeable into or exercisable for shares of the Company’s common stock;
provided, however, that the term “Financing” shall not include the receipt of
cash proceeds upon conversion, exchange or exercise of a security outstanding on
the date hereof or upon exercise of a stock option granted to any employee
subsequent to the date of this Employment Agreement.


In the event of termination by the Company “for cause,” all salary, benefits and
other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Employee.


B.  Resignation. If the Employee resigns for any reason, all salary, benefits
and other payments (except as otherwise provided in paragraph G of this Section
4 below) shall cease at the time such resignation becomes effective.  At the
time of any such resignation, the Company shall pay the Employee the value of
any accrued but unused vacation time, and the amount of all accrued but
previously unpaid base salary through the date of such termination.  The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph G of
Section 3 above.
 
C.  Disability, Death. The Company may terminate the employment of the Employee
prior to the end of the Term of this Employment Agreement if the Employee has
been unable to perform his duties hereunder or a similar job for a continuous
period of six (6) months due to a physical or mental condition that, in the
opinion of a licensed physician, will be of indefinite duration or is without a
reasonable probability of recovery for a period of at least six (6) months.  The
Employee agrees to submit to an examination by a licensed physician of his
choice in order to obtain such opinion, at the request of the Company, made
after the Employee has been absent from his place of employment for at least six
(6) months.  Any requested examination shall be paid for by the
Company.  However, this provision does not abrogate either the Company’s or the
Employee’s rights and obligations pursuant to the Family and Medical Leave Act
of 1993, and a termination of employment under this paragraph C shall not be
deemed to be a termination for cause.

 
-3-

--------------------------------------------------------------------------------

 

If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family, as the
case may be, for the longer of Twelve (12) months after such termination or the
full unexpired Term of this Employment Agreement on the same terms and
conditions (including cost) as were applicable before such termination.  In
addition, for the first six (6) months of any disability that results in the
Employee being unable to perform any gainful activity, the Company shall pay to
the Employee the difference, if any, between any cash benefits received by the
Employee from a Company-sponsored disability insurance policy and the Employee’s
salary hereunder.  At the time of any such termination, the Company shall pay
the Employee, the value of any accrued but unused vacation time, and the amount
of all accrued but previously unpaid base salary through the date of such
termination.  The Company shall promptly reimburse the Employee for the amount
of any expenses incurred prior to such termination by the Employee as required
under paragraph G of Section 3 above.
 
Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.
 
D.  Termination Without Cause; Termination For Good Reason.


(i)  
A termination “without cause” is a termination of the employment of the Employee
by the Company that is not “for cause” and not occasioned by the resignation,
death or disability of the Employee.  If the Company terminates the employment
of the Employee without cause (whether before the end of the Term of this
Employment Agreement or, if the Employee is employed by the Company under
paragraph E of this Section 4 below, after the Term of this Employment Agreement
has ended), the Company shall, at the time of such termination, pay to the
Employee the severance payment provided in paragraph F of this Section 4 below
together with the value of any accrued but unused vacation time and the amount
of all accrued but previously unpaid base salary through the date of such
termination and shall provide him with all benefits to which he is entitled
under paragraph C of Section 3 above for Eighteen (18) months or the full
unexpired Term of this Employment Agreement, whichever is longer.  The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph G of
Section 3 above.



(ii)           A termination for “Good Reason” is a termination of employment by
the Employee, unless otherwise consented to by the Employee, as a result of:


(a)  
the material reduction of the Employee’s authority, duties and responsibilities,
or the assignment to the Employee of duties materially and adversely
inconsistent with the Employee’s position or positions with the Company;



(b)  
a material reduction in the annual salary of the Employee except in connection
with (i) a reduction in compensation generally applicable to senior management
employees of the Company or (ii) a delay or failure to complete the Financing;



(c)  
a material and willful breach of this Agreement by the Company unrelated to
delays or failure to complete the Financing.

 
Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have 30
days from the date on which the Employee gives the written notice thereof to
cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder. Further, an event or
condition shall cease to constitute Good Reason ninety (90) days after the event
or condition first occurs.


 
-4-

--------------------------------------------------------------------------------

 

If the Employee terminates his employment for Good Reason, the Company shall, at
the time of such termination, pay to the Employee the severance payment provided
in paragraph F of this Section 4 below together with the value of any accrued
but unused vacation time and the amount of all accrued but previously unpaid
base salary through the date of such termination and shall provide him with all
benefits to which he is entitled under paragraph C of Section 3 above for
Eighteen (18) months or the full unexpired Term of this Employment Agreement,
whichever is longer.  The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph G of Section 3 above.


E.  End of the Term of this Employment Agreement.  Except as otherwise provided
in paragraphs F and G of this Section 4 below, the Company may terminate the
employment of the Employee at the end of the Term of this Employment Agreement
without any liability on the part of the Company to the Employee but, if the
Employee continues to be a full-time employee of the Company after the Term of
this Employment Agreement ends, his employment shall be governed by the terms
and conditions of this Employment Agreement, but he shall be an employee at will
and his employment may be terminated at any time by either the Company or the
Employee without notice and for any reason not prohibited by law or no reason at
all.
 
F.  Severance.   If the employment of the Employee is terminated by the Company
without cause (whether before the end of the Term of this Employment Agreement
or, if the Employee is employed by the Company under paragraph E of this Section
4 above, after the Term of this Employment Agreement has ended), then the
Employee shall be paid, as a severance payment an amount equal to Five Hundred
Fifty Thousand Dollars ($550,000) payable in twelve equal monthly installment
payments or in a single lump sum payment at the discretion of the Company.


G.  Sale Transaction Bonus.  If, during the first twelve months of the Term of
this Employment Agreement, the Company shall complete one or more transactions
that constitute (i) a sale of all or substantially all of the assets of the
Company, (ii)a sale of all or substantially all of the stock of the Company or
(iii) a merger or similar transaction (collectively, a “Sale Transaction”) and
the Sale Transaction results in net proceeds to the Company or its stockholders,
after payments of all debts, liabilities and other outstanding obligations of
the Company (as shown in the Company's financial statements as of the date of
the Sale Transaction, which financial statements shall be prepared in accordance
with GAAP, consistently applied) ("Net Proceeds"), of more than $50,000,000,
then Employee shall receive one and one-half percent (1.5%) of the amount of the
Net Proceeds (the “Sale Transaction Bonus”); provided, however, that the Sale
Transaction Bonus shall not exceed, and is otherwise capped at a maximum of,
$1,000,000.  For the avoidance of doubt, if the Company shall receive stock or
other property as such consideration, the Company may distribute such stock or
other property in satisfaction of the Sale Transaction Bonus obligation based on
its fair market value as determined by the Board.


 H.   Benefit and Stock Plans.  In the event that a benefit plan or stock plan
which covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee (e.g., life insurance or
disability insurance), then such benefit plan or stock plan shall control the
disposition of the benefits or stock options.


I. Option Acceleration.  In the event that the Company consummates a Sale
Transaction, 100% of Employee's then outstanding unvested Options will vest
immediately prior to such transaction; provided, however, that in the event the
Sale Transaction Bonus shall become due and payable, the percentage of the
Employee’s outstanding unvested Options that vest immediately prior to a Sale
Transaction will be reduced from 100% to 50%.
 
5.  Proprietary Information Agreement.  Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company.  The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.


6.  Non-Competition.  Employee agrees that for so long as he is employed by the
Company under this Employment Agreement and for one (1) year thereafter, the
Employee will not:


A.  enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);


 
-5-

--------------------------------------------------------------------------------

 

B.  engage in any directly Competitive Business for his own account;
 
C.  become associated with or interested in through retention or by employment
any Competitive Business as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor, or
in any other relationship or capacity; or


D.  solicit, interfere with, or endeavor to entice away from the Company, any of
its customers, strategic partners, or sources of supply.
 
Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business.  “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:


a.  is engaged in the development and/or commercialization of products and/or
systems for use in the nuclear medicine market., or
 
b.  reasonably understood to be competitive in the relevant market with products
and/or systems described in clause a above, or
 
c.  the Company engages in during the Term of this Employment Agreement pursuant
to a determination of the Board of Directors and from which the Company derives
a material amount of revenue or in which the Company has made a material capital
investment.


The covenants set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause.


7.  Arbitration.  Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in New
York, New York, in accordance with the non-union employment arbitration rules of
the American Arbitration Association (“AAA”) then in effect.  If specific
non-union employment dispute rules are not in effect, then AAA commercial
arbitration rules shall govern the dispute.  If the amount claimed exceeds
$100,000, the arbitration shall be before a panel of three
arbitrators.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The Company shall indemnify the Employee against and hold
him harmless from any attorney’s fees, court costs and other expenses incurred
by the Employee in connection with the preparation, commencement, prosecution,
defense, or enforcement of any arbitration, award, confirmation or judgment in
order to assert or defend any right or obtain any payment under paragraph C of
Section 4 above or under this sentence; without regard to the success of the
Employee or his attorney in any such arbitration or proceeding.


8.  Attorneys’ Fees and Expenses.  Except as otherwise provided in Section 7, in
the event that any action, suit, or other legal or equitable proceeding is
brought by either party to enforce the provisions of this Employment Agreement,
or to obtain money damages for the breach thereof, then the party which
substantially prevails in such action (whether by judgment or settlement) shall
be entitled to recover from the other party all reasonable expenses of such
litigation (including any appeals), including, but not limited to, reasonable
attorneys' fees and disbursements.


 
-6-

--------------------------------------------------------------------------------

 

9.  Piggy-Back Registration Rights. If after the date of grant, the Company
proposes to file on its behalf and/or on behalf of any holder of its securities,
a registration statement under the Securities Act, on any form (other than a
registration statement on Form S-4 or S-8 or any successor form for securities
to be offered in a transaction of the type referred to in Rule 145 under the
Securities Act or to employees of the Company pursuant to any employee benefit
plan, respectively) for the registration of common stock, it will give written
notice to the Employee and offer to include the Shares in such registration
statement; provided however, if the offering relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
in writing that, in its opinion, the amount of Shares requested to be included
in the piggy-back registration statement in addition to the securities being
registered by the Company would be greater than the total number of securities
which can be sold in the offering without having a material adverse effect on
the distribution of such securities or otherwise having a material adverse
effect on the marketability thereof, then the Company shall be required to
include in the piggy-back registration only that number of such Registrable
Securities, which the managing underwriter determines in its sole discretion
will not jeopardize the success of the offering.
 
10. Waiver of Jury Trial.  EMPLOYEE AND FLUOROPHARMA HEREBY WAIVE THE RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY DISPUTE WHICH ARISES UNDER THIS AGREEMENT.


11.  Governing Law.  The Employment Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to its
conflicts of laws principles.
 
12.  Validity.  The invalidity or unenforceability of any provision or
provisions of this Employment Agreement shall not affect the validity or
enforceability of any other provision of the Employment Agreement, which shall
remain in full force and effect.


13.  Compliance with Section 409A of the Internal Revenue Code. If, when the
Employee's employment with the Company terminates, the Employee is a "specified
employee" as defined in Section 409A(a)(1)(B)(i) of the Internal Revenue Code,
and if any payments under this Employment Agreement, including payments under
Section 4, will result in additional tax or interest to the Employee under
Section 409A(a)(1)(B) ("Section 409A Penalties"), then despite any provision of
this Employment Agreement to the contrary, the Employee will not be entitled to
payments until the earliest of (a) the date that is at least six months after
termination of the Employee's employment for reasons other than the Employee's
death, (b) the date of the Employee's death, or (c) any earlier date that does
not result in Section 409A Penalties to the Employee.  As soon as practicable
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum.  Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.  For purposes of this
Agreement, any reference to the Employee's termination of employment will mean
that the Employee has incurred a "separation from service" under Section 409A of
the Internal Revenue Code of 1986, as amended, and any guidance there under.


14.  Effect on Successors of Interest.  This Employment Agreement shall inure to
the benefit of and be binding upon heirs, administrators, executors, successors
and assigns of each of the parties hereto.  Notwithstanding the above, the
Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.




[Signature page follows]

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.
 
 
 
FLUOROPHARMA MEDICAL,
INC.                                                              EMPLOYEE:




By:  /s/ Walter
Witoshkin                                                                                     By:
 /s/ Johan M. (Thijs) Spoor
Name:  Walter
Witoshkin                                                                                    
Name:  Johan M. (Thijs) Spoor
Title:  Director

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DIRECTORSHIPS, OFFICES AND OTHER POSITIONS HELD

BY EMPLOYEE IN OTHER COMPANY’S OR ORGANIZATIONS



MetaStat
Public company;  MTST
Director, < 1% shareholder
 
AtheroNova
Public company; AHRO
Director, <1% shareholder
 
Intelligent Material Solutions
Private company
Director, 15% shareholder


 
 

--------------------------------------------------------------------------------

 

EHXIBIT B



MILESTONES FOR DECEMBER 31, 2012 BONUS (50%) AND SUCCESS BASED STOCK GRANT:


Bonus Milestone:


·  
Completion of an equity financing for no less than $2,000,000 on or before
February 1, 2013 at a per share price of at least $0.83 per share.

 
Success Based Stock Grant Milestones:


·  
Completion of CardioPET Phase II Trial – consisting of at least 30 patients - on
or before December 31, 2012



·  
Initiation of first patient for the BFPET Phase II Trial in the United Stated on
or before December 31, 2012


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
CLINICAL TRIAL MILESTONES:



Bonus Milestones:


·  
Completion of CardioPET Phase II Trial – consisting of at least 30 patients – on
or before December 31, 2012



·  
Initiation of first patient for the BFPET Phase II Trial in the United Stated on
or before December 31, 2012



MILESTONES FOR DECEMBER 31, 2013 SUCCESS BASED STOCK GRANT:


·  
To be determined by the Board in good faith on or before March 31, 2013



MILESTONES FOR DECEMBER 31, 2014 SUCCESS BASED STOCK GRANT:


·  
To be determined by the Board in good faith on or before March 31, 2014